Citation Nr: 0514321	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  02-16 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of Department of Veterans Affairs death 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran had active service from November 1948 to January 
1949, from July 1949 to August 1955 and, following a short 
break in service, from August 1955 to November 1959.

The veteran died in August 2002, and the appellant claimed 
dependency and indemnity compensation as his surviving 
spouse.  This case comes to the Board of Veterans' Appeals 
(Board) from a September 2002 decision by the Houston, Texas, 
Regional Office (RO) that denied the claim on the ground that 
the veteran and the appellant were divorced at the time of 
the veteran's death.  

The appellant testified at a January 2003 hearing at the VA's 
office in San Antonio, Texas, convened by the undersigned 
Veterans Law Judge.

By decision of July 2003, the Board vacated its June 2003 
decision for failure of due process pursuant to the 
provisions of 38 C.F.R. § 20.904(a).  In July 2003, the Board 
remanded this case to the RO for further development of the 
evidence and for due process development.  A Supplemental 
Statement of the Case was issued in August 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

Initially, the Board notes that in January 2005 the Board 
received additional evidence from the appellant.  This 
evidence has not yet been reviewed by the RO in conjunction 
with the appellant's claim and the appellant did not submit a 
waiver of initial review by the RO.  To avoid potential 
prejudice to the appellant, this case must be remanded to the 
RO for readjudication of the claim for entitlement to 
recognition as the veteran's surviving spouse for the purpose 
of Department of Veterans Affairs death benefits, with 
consideration of all additional evidence received since the 
August 2004 supplemental statement of the case.  See 38 
C.F.R. §§ 19.9(a)(1), 19.31, 20.1304 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Furthermore, the record indicates that the veteran and the 
appellant married in 1970, divorced in 1992, married in 1998, 
divorced in 1999, and that they were, at all times relevant 
hereto, residents of Texas.  The appellant asserts that after 
the 1999 divorce she and the veteran reconciled and held 
themselves out as husband and wife in accordance with the 
common law marriage statute of Texas.  Such theory of 
entitlement, recently raised before the Board, has not been 
considered by the RO.

If the appellant and the veteran indeed established a common 
law marriage in Texas following their divorce, then the 
appellant may be able to establish entitlement to survivor's 
benefits.  The current record is insufficient to determine 
with any degree of certainty whether or not the appellant and 
the veteran did establish a common law marriage after their 
divorce.  Accordingly, further evidentiary development is 
necessary.

In order to support her claim of common law marriage, the 
appellant submitted numerous documents, which evidence the 
fact that the veteran and the appellant resided together in 
Texas for several years.  These documents included a November 
1996 record from the City of San Antonio, Division of 
Treasury and a 1997 Statement for real property, which 
reflect an address shared by the veteran and the appellant in 
Texas.  The Board notes that these documents are of limited 
relevance because the appellant must prove that she and the 
veteran sustained a common law marriage from the time of 
their divorce in 1999 to the time of the veteran's death in 
August 2002.  This evidence submitted by the appellant, with 
the exception of an August 2003 statement of delinquent 
property taxes which reflected both the veteran's name and 
the appellant's name and showed one address for both 
individuals in San Antonio, Texas, pre-dates their divorce 
and has little bearing on whether a common law marriage was 
formed.

The following are noteworthy: The term "surviving spouse" is 
defined in pertinent part as a person of the opposite sex who 
(1) was the lawful spouse of a veteran at the time of the 
veteran's death; and (2) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death, except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without fault of the spouse; and (3) who has not remarried.  
38 U.S.C.A § 101(3) (West 2002); 38 C.F.R. § 3.50 (2004).  
For VA compensation purposes, the term "marriage" means a 
marriage valid under the law of the place where the parties 
resided at the time of the marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

In jurisdictions where marriages other than by ceremony are 
recognized, the existence of a marriage may be established by 
the certified statement of one or both of the parties as to 
the facts of the alleged marriage.  This evidence should be 
supported by certified statements from two or more persons 
who know as the result of personal observation the reputed 
relationship between the parties to the alleged marriage, 
including the periods of cohabitation, places of residence, 
whether the parties held themselves out as married, and 
whether they were generally accepted as such in the 
communities in which they lived.  See 38 C.F.R. § 3.205(a)(6) 
(2004).

In order to establish an informal or common law marriage in 
Texas without filing a sworn declaration of marriage, a party 
must prove that "the man and woman agreed to be married and 
after the agreement they lived together in this state as 
husband and wife and there represented to others that they 
were married."  TEX. FAM. CODE ANN. § 2.401(a) (2004).  The 
proponent of such a marriage may establish these elements by 
either direct or circumstantial evidence.  See Russell v. 
Russell, 865 S.W.2d 929, 932 (Tex. 1993).  This evidence can 
be in the form of witness testimony, as well as medical 
records or court documents referring to husband and wife 
status for the relevant time period.

In sum, the appellant should be provided the opportunity to 
furnish evidence showing the existence of a common law 
marriage between herself and the veteran from the time of 
their divorce in 1999 until the veteran's death in August 
2002.  This includes evidence showing: 1)  The veteran and 
the appellant lived together continuously from the time of 
their divorce in 1999 until the time of the veteran's death 
in August 2002;  2)  A certified statement from the appellant 
as to the facts of the alleged marriage, and; 3)  Certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship between the 
parties to the alleged marriage, including the periods of 
cohabitation, places of residence, whether the parties held 
themselves out as married, and whether they were generally 
accepted as such in the communities in which they lived. 

The Board notes that if the RO determines that further legal 
advice is necessary pertaining to the question of whether a 
valid common law marriage existed between the veteran and the 
appellant, the RO should seek such an opinion through 
appropriate channels. 

Accordingly, this case is remanded for the following actions:

1.  Inform the appellant of the 
necessary evidence to substantiate her 
claim for recognition as a surviving 
spouse of the veteran, specifically 
that after their divorce in 1999, they 
entered into a common law marriage.  
She should be asked to submit evidence 
showing that she and the veteran 
resided together continuously in Texas 
from the time of their divorce in 1999 
until the time of the veteran's death 
in August 2002.  She should provide a 
certified statement as to the facts of 
the alleged marriage and certified 
statements from two or more persons who 
know, as the result of personal 
observation, the reputed relationship 
between the parties to the alleged 
marriage, including the periods of 
cohabitation, places of residence, 
whether the parties held themselves out 
as married, and whether they were 
generally accepted as such in the 
communities in which they lived from 
the time of their divorce in 1999 to 
the time of the veteran's death in 
August 2002.  She and her 
representative should have ample 
opportunity to respond.

2.  If the RO determines that legal 
advice on the question of common law 
marriage is required, such opinion should 
be obtained, incorporated in the claims 
file and a copy given to the appellant.  
Then the RO should re-adjudicate the 
claim, and if it is not granted, issue a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




